TimliN, J.
(concurring). I concur in tbe decision reversing tbe order' oí tbe circuit court, wbicb order sustained a demurrer to tbe complaint,- and my concurrence rests upon tbe following grounds:
In Kipp v. Laun, 146 Wis. 591, 131 N. W. 418, tbis court' affirmed a judgment of- tbe circuit court wbicb among other things provided for a reference and an accounting in tbis litigation. In tbe complaint'before us now it is sufficiently averred that tbe respondent in making such account as a fiduciary withheld and concealed evidence peculiarly within bis knowledge relative to sums of money realized by him in tbe operation, of tbe business and property purchased from him by Laun et al. and wbicb be received while tbe litigation to enforce tbe contract was pending. That when tbis was brought to the attention of tbe circuit court, upon the hearing of a motion after judgment in said cause, it was shown to tbe circuit court that a further bearing in the cause and a further accounting would be necessary on account of such omitted items wbicb would make a difference of about' $20,000 in favor of the appellants. The circuit court, relying upon arguments of respondent’s counsel to that effect, held if had no power in that action to modify that portion of the decree confirming tbe referee’s report, but suggested an independent' action by Laun et al. against Kipp for relief. Counsel for tbe respective parties litigant then stipulated in open court that tbe account of Mr. Kipp as receiver (he having been appointed receiver ad interim) might be allowed and tbe receiver discharged without in any manner approving said account upon the point hereinbefore mentioned and without prejudice to an accounting as to moneys received by said Kipp prior to his appointment as receiver, and directed that the order to be drawn should be submitted to counsel for Laun et al. and should contain a provision upon this subject satisfactory to them. Tbe counsel for Kipp thereafter, *376fraudulently and without submitting the same to the counsel for Laun et al., presented to the court and had signed an order not containing any such reservation, and upon, this coming to the knowledge of the circuit judge he declared that such order should be vacated and a proper order drawn pursuant to the former stipulation and direction. But the circuit judge died before this direction was carried into effect' by proper judicial action. Upon such facts, coupled with proper averments to entitle appellants to an accounting, the complaint states a good cause of action within the rule of U. S. v. Throckmorton, 98 U. S. 61; Marshall v. Holmes, 141 U. S. 689, 12 Sup. Ct. 62; Boring v. Ott, 138 Wis. 260, 119 N. W. 865; Uecker v. Thiedt, 133 Wis. 148, 113 N. W. 447; and Stowell v. Eldred, 26 Wis. 504, either or all of them.